DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/24/2021.
Applicant's election with traverse of Group I, claims 15-23 in the reply filed on 9/24/2021 is acknowledged.  The traversal is on the ground(s) that the restriction does not present a serious burden for the Examiner. This is not found persuasive because the restriction requirement clearly specified the features that are unique to each invention, which would necessarily result in unique search inquiries. While the inventions do share some common features, as claimed they are independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinle et al. herein referred to as “Heinle” (WO2016/134938, with reference made to corresponding USPN 10,722,100 below for analysis).
As to claims 15-16, Heinle at Figures 1 and 3 discloses a dishwasher having a receiving area for dishes, as well as first and second tanks WT1, WT2, which connect for parallel filling from WT1 to WT2. More particularly, Heinle describes that the overflow of the first fill reservoir WT1 is connected to the inlet of the second fill reservoir WT2 by way of liquid connecting line VL12 (see col. 35, paragraph beginning at line 29). In Heinle, there is a heat pump arrangement WP1, and an evaporator VD1 which is thermally coupled to the fill reservoir WT1 (see Figure 1). 
As to claim 18, in Heinle at Figure 3, the tank WT2 is parallel to heat insulation wall IS2, which is parallel to the interior of the dishwasher’s receiving area; a similar configuration exists for tank WT1 and IS1 with the interior walls of the dishwasher.
As to claim 19, in Heinle the tanks WT1 and WT2 are located at different sides of the dishwasher. 
As to claims 20-23, Heinle at Figure 3 shoes parallel filling from WT1 to WT2 is possible through fluidic line VL12. The connection of VL12 is at the top side of tank WT1 and at a lower side of tank WT2. The tanks WT1 and WT2 are defined partially by the common sidewalls of the dishwasher. Inlet valve ZV or other throughflow control means  are utilized to regulate the inflow or supply of fresh water from the fresh water network to allow for parallel filling of the tanks WT1 and WT2; air is capable of flowing through an inlet valve. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record fails to teach or disclose each of the claim features including “wherein the second tank section is at least partially arranged between the first tank section and the receiving area” as recited in claim 17. In Heinle the water tanks WT1 and WT2 are formed at opposing sidewalls of the dishwasher (see Figure 3) or alternatively, a single water tank is utilized (see Figure 1 for example). Therefore, Heinle fails to teach or disclose the second tank second at least partially arranged between the first tank section and the receiving area as claimed. There is no apparent motivation to alter the design of Heinle to achieve this configuration. For these reasons, the subject matter, if incorporated into claim 15, would place claim 15 in condition for allowance. However, claim 19 should be revised to delete the language “or on different sides of the receiving area” as this would be contradictory with original claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711